Citation Nr: 1601782	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an eye disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), a major depressive disorder, and an anxiety disorder.

4.  Entitlement to service connection for an eye disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a neck disorder other than arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for a right knee disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

9.  Entitlement to an effective date earlier than March 27, 2015, for the grant of service connection for a left knee disorder.

10.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disorder.

11.  Entitlement to an initial compensable evaluation for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to May 1987 and from September 1990 to April 1991 with his second period of service including service in in the Southwest Asia theater of operations from October 1990 to April 1991.  The Veteran also had service with a reserve component.  

This matter comes to the Board of Veterans' Appeals (Board) from February 2009, April 2013, and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board has recharacterized the Veteran's application to reopen a claim of entitlement to service connection for loss of vision as an application to reopen a claim of entitlement to service connection for an eye disorder so as to better reflect his intent when filing his current claim.

The Board has also recharacterized the Veteran's claims of service connection for an anxiety disorder and PTSD as a single claim of service connection for an acquired psychiatric disorder to include PTSD, a major depressive disorder, and an anxiety disorder so as to better reflect his intent when filing his current claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence).

Since issuance of the most recent statements of the case, additional evidence has been added to the claims file.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because in September 2015 the Veteran's representative waived such review.  See 38 C.F.R. § 20.1304(c) (2015).  

The claims of service connection for an eye disorder, arthritis, a neck disorder other than arthritis, headaches, and a right knee disorder; the claim for an earlier effective date for the grant of service connection for a left knee disorder; and the claim for an initial evaluation in excess of 10 percent for a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  A March 1999 rating decision denied the Veteran's claims of service connection for an acquired psychiatric disorder (characterized as a nervous condition) and a vision condition/refractive error; he did not appeal that decision or submit new and material evidence within the one year appeal period and it became final.

2.  Evidence received since the March 1999 rating decisions is new, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for an eye disorder.

3.  Evidence received since the March 1999 rating decisions is new, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.

4.  Acquired psychiatric disorders, diagnosed as PTSD, a major depressive disorder, and an anxiety disorder, had their onset in service.

5.  At all times during the appeal, the audiometric test results obtained during examination by a VA audiologist show a numeric designation of no greater than I in the non service-connected right ear and I in the service-connected left ear.


CONCLUSIONS OF LAW

1.  The March 1999 rating decisions is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for an eye disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.303, 4.9 (2015).

3.  Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Acquired psychiatric disorders, diagnosed as PTSD, a major depressive disorder, and an anxiety disorder, were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5.  At all times during the pendency of the appeal, the Veteran does not meet the criteria for a compensable rating for left ear hearing loss.  38 U.S.C.A. §§ 1160, 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.383, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the applications to reopen the claims of service connection for an eye disorder and an acquired psychiatric disorder as well as the claim of service connection for an acquired psychiatric disorder, the Board finds that no VCAA notice is required because the below decision grants the claims.

As to the claim for an initial compensable evaluation for left ear hearing loss, the Board finds that VCAA notice is not required because the Veteran is appealing the rating decision that granted him service connection and assigned the initial rating.  See Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his treatment records from the Mayaguez VA Medical Center.  See 38 U.S.C.A. § 5103A(b).  

As to the rating claim, the Veteran was provided VA examinations in March 2007, July 2010, and February 2012.  The Board finds the VA examinations are adequate for rating purposes because after a comprehensive examination of the claimant and taking a detailed history from the claimant or a review of the record, the examiners provided opinions as to the severity of his disorder that allows the Board to rate it under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The July 2010 and February 2012 examiners also opined on the functional impact the Veteran's hearing was having on his daily activities and employment.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims files show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims to ReOpen

The Veteran and his representative contend, in substance that the claimant had an eye disorder and acquired psychiatric disorders due to his military service.  It is also requested that the Veteran be afforded the benefit of the doubt. 

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that a March 1999 rating decision denied the Veteran's claims of service connection for a vision condition/refractive error and an acquired psychiatric disorder (characterized as a nervous condition).  The decision denied the vision condition/refractive error claim because, while service treatment records and post-service treatment records documented the Veteran's complaints and treatment for refractive error, refractive error is a congenital disorder and not a disability for which service connection may be granted without a superimposed disease or injury.  See, e.g., 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90.  The decision also denied the acquired psychiatric disorder claim because the record did not show a link between the acquired psychiatric disorders the Veteran was diagnosed with post-service and his military service.  The Veteran did not appeal the rating decision.  Additionally, the record does not show that in the first post-decision year the Veteran filed with VA statements or medical evidence related to these claim.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the March 1999 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

a.  The Eye Disorder 

Since the March 1999 rating decision VA received VA treatment records and VA examination reports diagnosing the Veteran for the first time with eye disorders other than refractive error (i.e., diagnosing him with non congenital or developmental defects of the eyes.  38 C.F.R. §§ 3.303(c), 4.9).  Specifically, the Board notes that the March 2007 VA examiner diagnosed the Veteran with bilateral incipient senile cataracts and the February 2012 VA examiner also diagnosed him with bilateral incipient senile cataracts as well as diagnosed him with bilateral pinguecula, dry eye, open angel glaucoma, and macular drusen.  As such, the Veteran's claim is reopened.  

b.  The Acquired Psychiatric Disorder Claim

Since the March 1999 rating decision VA received opinions from VA and private healthcare providers that the Veteran's current acquired psychiatric disorders, diagnosed as PTSD, a major depressive disorder, and an anxiety disorder, were due to his military service.  See October 2011 and June 2012 letters from Luis Cortes Ruiz, a licensed psychologist; April 2012 VA psychiatric examination; and June 2015 psychological evaluation from Chester E. Sigafoos, Ph.D.  As such, the Veteran's claim is reopened.  

The Service Connection Claim

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to PTSD, regulations provide that a grant of service connection requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

Where it is determined that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, his lay testimony regarding the claimed stressors is accepted as conclusive as to their actual existence, absent clear and convincing evidence to the contrary.  Where, however, VA determines that the Veteran did not engage in combat with the enemy, or that he did engage in combat with the enemy but the claimed stressor is not related to such combat, lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's report as to the occurrence of the claimed stressors.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. §§ 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to being diagnosed with acquired psychiatric disorders during the pendency of the appeal, the March 2007 VA examiner diagnosed the Veteran with an anxiety disorder.  Similarly, Dr. Ruiz diagnosed the Veteran with an anxiety disorder in October 2011.  Likewise, Dr. Sigafoos in his June 2015 Psychological Evaluation diagnosed the Veteran with PTSD, a major depressive disorder, and an anxiety disorder.  While the March 2007 VA examiner only diagnosed the Veteran with an anxiety disorder and the April 2013 VA examiner opined that the claimant did not meet the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV) criteria for a diagnoses of PTSD, current VA regulations no longer use the DSM IV and neither VA examiners opinions directly contradicts Dr. Sigafoos opinion that at the time he examined the Veteran several years later he met the criteria for a diagnosis of PTSD.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Moreover, none of the evidence of record contradicts the above diagnoses of a major depressive disorder and an anxiety disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds that the medical evidence of record establishes that the Veteran has current disabilities.  See McClain.  
As to the acquired psychiatric disorders diagnosed as a major depressive disorder and an anxiety disorder and in-service incurrence of a disease or injury, at a May 1984 service examination the Veteran reported a history depression or excessive worry as well as nervous trouble.  Likewise, at his April 1991 separation examination the Veteran reported a history of frequent trouble sleeping as well as a history of depression or excessive worry.  Moreover, the Board finds that the Veteran's history of experiencing this adverse symptomatology is both competent and credible because these symptoms are observable by a lay person and they are consistent with the other evidence of record.  See Davidson.  Therefore, as to the acquired psychiatric disorders diagnosed as a major depressive disorder and an anxiety disorder, the Board finds that the record establishes in-service incurrence of a disease or injury.  See Hickson.   

As to the acquired psychiatric disorder diagnosed as PTSD and a stressor, the Veteran's records confirm that he served in the Persian Gulf for 6 months during his September 1990 to April 1991 period of active duty.  Moreover, the Board finds that the Veteran both competently and credibly reported to Dr. Sigafoos in June 2015 that during his time in the Persian Gulf he was in fear of his life when, among other times, he had to go on guard duty.  Therefore, the Board finds that the record establishes the occurrence of in-service stressor involving "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).   

As to medical evidence of a nexus between the claimed in-service disease and the current disability, in October 2011 Dr. Ruiz, after a review of the relevant parts of the Veteran's in-service and post-service medical records as well as an examination of the appellant, opined that his anxiety disorder was due to his military service.  Similarly in April 2012 a VA psychiatric examiner opined, after a review of the record on appeal and an examination of the Veteran, that the claimant's "depressive symptomatology developed as a consequence of his combat exposure while in combat in the Persian Gulf 1990-1991."  Likewise, in a June 2012 supplement to the October 2011 report, Dr. Ruiz opined that "[b]ased on a careful review of Mr Cartagena s Service Medical Record submitted and other criteria of assessment I concluded that the veteran serious impaired occupational and social relation is due to his psychiatric disability aroused in service."  Furthermore, in June 2015 Dr. Sigafoos, after a review of the Veteran's in-service and post-service medical records as well as an examination of the appellant, opined that his current PTSD, major depressive disorder, and anxiety disorder are due to his military service.  These medical opinions are not directly contradicted by any other medical opinions of record.  See Colvin.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran has acquired psychiatric disorders diagnosed as PTSD, a major depressive disorder, and an anxiety disorder due to his military service and service connection is warranted.  38 C.F.R. §§ 3.303, 3.304(f).  

The Rating Claim

The Veteran seeks a compensable rating for his left ear hearing loss. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  Id.  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The February 2009 rating decision granted service connection for left ear hearing loss and assigned a non compensable rating effective from June 18, 2008, under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

In this regard, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

38 C.F.R. § 4.85(c) also provides, in substance, that Table VIa will be used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc..

When impaired hearing is service connected in only one ear, then the nonservice-connected ear will be assigned a numeric designation of I unless the service-connected hearing loss in the other ear is at least 10 percent disabling and there is hearing impairment in the non service-connected ear under 38 C.F.R. § 3.385.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  

With the above criteria in mind, the Board notes that at the March 2007 VA examination the Veteran had puretone thresholds 55, 45, 45, and 45 decibels in the service-connected left ear and puretone thresholds of 15, 15, 15, and 15 decibels in the non service-connected right ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 47.5 decibels in the service-connected left ear and 15 decibels in the non service-connected right ear.  Speech recognition ability was 100 percent in the in the service-connected left ear and the non service-connected right ear.  

At the July 2010 VA examination, the Veteran had puretone thresholds 40, 35, 35, and 50 decibels in the service-connected left ear and puretone thresholds of 15, 15, 15, and 15 decibels in the non service-connected right ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 40 decibels in the service-connected left ear and 15 decibels in the non service-connected right ear.  Speech recognition ability was 94 percent in the in the service-connected left ear and in the non service-connected right ear.  It was reported that the Veteran's hearing loss caused him to have difficulty following instructions at work as well as following group conversations.  It was also reported that it interfered with watching TV and listening to the radio.

At the February 2012 VA examination, the Veteran had puretone thresholds 45, 40, 40, and 60 decibels in the service-connected left ear and puretone thresholds of 20, 15, 15, and 20 decibels in the non service-connected right ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 46 decibels in the service-connected left ear and 18 decibels in the non service-connected right ear.  Speech recognition ability was 100 percent in the in the service-connected left ear and non service-connected right ear.  It was reported that the Veteran's hearing loss caused him to have difficulty hearing in noisy environments.

In an October 2013 audiological examination found in the VA treatment records, the Veteran had puretone thresholds 50, 30, 45, and 60 decibels in the service-connected left ear and puretone thresholds of 20, 10, 20, and 20 decibels in the non service-connected right ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 46.25 decibels in the service-connected left ear and 17.5 decibels in the non service-connected right ear.  Speech recognition ability was 100 percent in the in the service-connected left ear and non service-connected right ear.  

The Board notes that the VA treatment records include a number of other audiological examinations.  However, the Board finds that it cannot use these other audiological examinations to rate the current severity of the Veteran's hearing loss because none of these other examinations include both his puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and his speech recognition ability.  See 38 C.F.R. § 4.85.  

The Board also notes that VA treatment records document the Veteran's periodic complaints and treatment for hearing loss, including his use of hearing aids.  However, nothing in these treatment records show his adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin, supra.

Applying the above audiological test results to 38 C.F.R. § 4.85, Table VI, shows that the Veteran in his service-connected left ear had a numeric designation of I at all times during the pendency of the appeal.  These tests results do not show that the Veteran met the criteria for a 10 percent rating for the hearing loss in his service-connected left ear because a numeric designation of at least X would have had to be shown.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  Therefore, the Board finds that the nonservice-connected right ear must be assigned a numeric designation of I at all times during the pendency of the appeal when evaluating if the Veteran meets the criteria for a compensable rating for his service-connected left ear hearing loss.  Id.

Applying these test results to 38 C.F.R. § 4.85, Table VII, with the Veteran having at his worst a numeric designation of I for the service-connected left ear and a numeric designation of I for the non service-connected right ear, does not show that he met the criteria for a compensable rating for the service-connected left ear hearing loss under 38 C.F.R. § 4.85.  Therefore, the Board finds that the claim for a compensable rating for his service-connected left ear hearing loss is denied under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Fenderson.

As to 38 C.F.R. § 4.86(a), at the above examinations the Veteran did have thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) in his service-connected left ear.  Consequently, 38 C.F.R. § 4.86(a) is not for application.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Fenderson.

As to 38 C.F.R. § 4.86(b), at the above examinations while the Veteran had a threshold of 30 decibels or less at 1,000 Hz in his non-service connected right ear, he never had a threshold of 30 decibels or less at 1,000 Hz in his service-connected left ear and he never had a threshold of 70 decibels or more at 2,000 Hz in either ear.  Consequently, 38 C.F.R. § 4.86(b) is also not for application.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Fenderson.

Based on the Veteran's and his representative's claims that the appellant's left ear hearing loss is worse than rated, the Board will consider the application of 38 C.F.R. § 3.321(b)(1) (2015).   

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left ear hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore finds that referral of this issue for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, no basis has been identified to find that there is a "compounding" or collective impact between the Veteran's left ear hearing loss and his two other service-connected disabilities (i.e., tinnitus and a left knee disorder).  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record from the Veteran and others.  In this regard, the Veteran is credible to report on what he sees and feels and others are credible to report on what they can see.  See Davidson.  However, the Board finds more probative the medical opinions as to the severity of his disability provided by the experts at the VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for a compensable evaluation, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that his left ear hearing loss, acting alone or in connection with his other service connected disabilities, prevents him from obtaining and/or maintaining 

employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for an eye disorder.

New and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

Service connection for acquired psychiatric disorders, diagnosed as PTSD, a major depressive disorder, and an anxiety disorder, is granted.

A compensable rating for left ear hearing loss is denied.


REMAND

As to the newly reopened claim of service connection for an eye disorder, the Board notes that while the Veteran was afforded VA examinations in March 2007 and February 2012 neither examiner provided needed medical opinions as to the relationship, if any, between the Veteran's post-service eye disorders and his military service including his service in the Persian Gulf during the Persian Gulf War.  Therefore, the Board finds that a remand is required to obtain this needed medical opinion.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to claims of service connection for arthritis, a neck disorder other than arthritis, and headaches, the Veteran was provided Persian Gulf War examinations in April 2010 and February 2012.  However, the Board does not find these examinations adequate because the examiners failed to provided opinions needed to adjudicate the claims under 38 C.F.R. § 3.303 and 38 C.F.R. § 3.317 (2015).  Therefore, the Board finds that a remand is required to obtain these needed medical opinions.  See 38 U.S.C.A. § 5103A(d); Barr.

As to the claim of service connection for a right knee disorder, the claim for an earlier effective date for the grant of service connection for a left knee disorder, and the claim for an initial evaluation in excess of 10 percent for a left knee disorder, in September 2015 the Veteran's representative filed a notice of disagreement (NOD) as to the August 2015 rating decision that denied service connection for a right knee disorder, granted service connection for a left knee disorder effective from March 27, 2015, and assigned the left knee disorder a 10 percent rating.  No further action was taken by the AOJ.  Therefore, these issues must be remanded for a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  

While the appeal is in remand status, the AOJ should give the Veteran an opportunity to support his claims with credible lay statements as well as obtain and associate with the claims file any other outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-July 2015 treatment records from the Mayaguez VA Medical Center.

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with his eyes, arthritis, a neck disorder other than arthritis, headaches, and/or a right knee disorder and any continued problems since that time as well as any current problems due to his a left knee disorder including any problems it causes with employability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Issue a SOC as to the claim of service connection for a right knee disorder, the claim for an earlier effective date for the grant of service connection for a left knee disorder, and the claim for an initial evaluation in excess of 10 percent for a left knee disorder.  The AOJ should thereafter return to the Board only those issues for which the Veteran files a timely Substantive Appeal.

5.  After undertaking the above development to the extent possible, obtain a medical opinions as to the Veteran's claims of service connection for an eye disorder, arthritis, a neck disorder other than arthritis, and headaches, to include any qualifying chronic disability under 38 C.F.R. § 3.317.  After a review of the record on appeal the examiner is thereafter asked to address each of the following questions:

(a)  Provide a current diagnosis for arthritis if present as well as all disorders found extant in the eyes and neck as well as causing headaches.  This should specifically include all optical, orthopedic, and neurological conditions found present.  

If the Veteran does not now have, but previously had, any such condition, when did that condition resolve? 

(b) For each diagnosed disorder, is it at least as likely as not that the disorder had its onset directly during one of his periods of active duty or is otherwise related to any event or injury during active duty or reserve service?

(c) If the Veteran's diagnoses include arthritis, is it at least as likely as not that it manifested itself to a compensable degree in either first active duty year?

(d) If a nexus to service cannot be established for any abnormality, please provide an opinion as to whether the disability pattern is consistent with: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis. 

If, after reviewing the claims file, you determine that the Veteran's disability pattern is consistent with either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as (i.e., at least equally probable) that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during active duty to include his service in Southwest Asia.

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.  

6.  Then readjudicate the appeal.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) that includes citation to all evidence added to the claims file since the July 2010 SOC.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


